Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0087518 (hereinafter referred as “Volmering”).
Regarding claim 13, Volmering teaches a hollow fiber membrane module comprising a hollow fiber membrane bundle in which a plurality of hollow fiber membranes (5) is bundled in a tubular shape so that a cavity is formed inside (there are spaces between the membranes); and a case (6) in which the hollow fiber membrane bundle is accommodated, wherein a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (9) while an end surface of each of the plurality of hollow fiber membranes is open, a second end (7) on an opposite side from the first end in the hollow fiber membrane bundle is .
Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant admitted prior art (fig. 20).
Regarding claim 13, in [0005] and [0020], applicant admitted that fig. 20 is a conventional external-circulation type hollow fiber membrane module and therefore is a prior art.
Fig. 20 discloses an external circulation-type hollow fiber membrane module, comprising: 
a hollow fiber membrane bundle (3310) in which a plurality of hollow fiber membranes is bundled in a tubular shape so that a cavity is formed inside (there are spaces between membranes enabling liquid flow); and 
a case (3114) in which the hollow fiber membrane bundle is accommodated, 
wherein a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (3316) while an end surface of each of the plurality of hollow fiber membranes is open, 
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5730712 (hereinafter referred as “Falkvall”), in view of US 2004/0195165 (hereinafter referred as “Bernard”).
Regarding claim 1, Falkvall teaches a hollow fiber membrane module (fig. 3B), comprising: 
a hollow fiber membrane bundle formed of a plurality of aligned hollow fiber membranes; a case (11) in which the hollow fiber membrane bundle is accommodated; and 
a short-path prevention body (12) that blocks a flow of a to-be-treated liquid (dialysate) in a gap between the hollow fiber membrane bundle and the case (refer fig. 3B), and 
a first port (Dialysate in port) that communicates with the inside of a case body is provided at a portion of the case body of the case near a first open end such that the cylindrical first port protrudes outward from an outer peripheral surface of the case body (refer fig. 3B), 

Falkvall discloses that the short-path prevention body (12) is provided at a length l = 0.15L, wherein L is fiber length (refer fig. 3A, C10/L11-17).  Falkvall discloses that “depending upon the desired relationship of “uf” to “UF” and upon the desired “first amount” represented by the “UF” the constriction 12 can be placed at any of the various locations along the length L” C10/L11-17. Therefore, Falkvall establishes that location of the short-path prevention body (12) is result effective variable to control filtration rates. Selecting the location to control and achieve desired filtration rates would have been obvious to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Falkvall does not explicitly disclose whether the first port has a cylindrical shape or some other shape. However, providing cylindrical ports is well known in the art and selection of shape would have been an obvious matter of design choice to one of ordinary skill in the art since shape of the first port connector would not have changed principal operation of the apparatus.
Falkvall does not disclose that the fibers are potted at the ends and fixed to the housing, and that the housing has a length of about 5 to 50 cm.

Falkvall and Bernard are analogous inventions in the art of filter devices for blood treatment. It would have been obvious to one of ordinary skill in the art to provide known configuration of potting material fixing the hollow fiber membrane bundle to the housing in the module of Falkvall because Bernard establishes that such configuration is well known in the art. Selection of housing length would have been an obvious matter of design choice to one of ordinary skill in the art because Bernard discloses that it is known in the art to use fibers having a length of about 22.5 cm and it is evident from drawings of Bernard and Falkvall that the housing length is substantially same as the fiber lengths. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Falkvall does not disclose any other partitions other than the short-path prevention body in the housing that changes flow of liquid to be treated.
Regarding claim 5, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Falkvall in view of Bernard as applied to claim 1 above, and further in view of US 2016/0354728 (hereinafter referred as “Hori”).
Regarding claim 7, modified Falkvall teaches limitations of claim 1 as set forth above. Modified Falkvall does not teach that an outer diameter of each of the plurality of aligned hollow fiber membranes is 350 µm or less. However, use of membranes having outer diameters less than 350 µm is well known in the art of hollow fiber membrane modules as evidenced by Hori. Hori discloses a hollow fiber membrane module comprising a plurality of hollow fiber membranes, wherein the membranes have inner diameters of 100 µm to 300 µm and thickness of 10 µm to 100 µm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falkvall in view of Bernard as applied to claim 1 above, and further in view of WO2007123004 (hereinafter referred as “Takahashi”, refer attached English language machine translation for claim mapping).
Regarding claim 8, modified Falkvall teaches limitations of claim 1 as set forth above. Modified Falkvall does not teach that a breaking strength of each of the plurality of aligned hollow fiber membranes is at least 0.5 N/fil and a breaking elongation of each of the plurality of aligned hollow fiber membranes is at least 50%. 
Takahashi teaches a hollow fiber membrane having water treatment performance and durability [0001]. Takahashi discloses that the hollow-fiber membrane has fracture strength of  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module of modified Falkvall with teachings of Tanizaki to provide hollow fiber membranes having bending resistance of the hollow fiber membranes is 15 mN or more, and a breaking elongation of the hollow fiber membrane is 50% or more to achieve desired mechanical strength dictated by the intended fluid separation for which it will be used and the operating conditions to which it will be subjected. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Falkvall in view of Bernard as applied to claim 1 above, and further in view of US 2013/0306544 (hereinafter referred as “Ueno”).
Regarding claim 9, modified Falkvall teaches limitations of claim 1 as set forth above. Modified Falkvall does not teach that a filling rate of the hollow fiber membrane bundle in the case in a cross section obtained by cutting the case in a direction perpendicular to the length direction of the hollow fiber membrane bundle is from 20 to 50%. 
Ueno teaches a filter device comprising a plurality of hollow fiber membrane bundle, wherein a filling rate of the hollow fiber membrane bundle is in a range of 13 to 40% [0079]. Ueno further discloses that the filling rate is a result effective variable impacting filtration .
Claims 4, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158670 (hereinafter referred as “Tanizaki”), in view of US 4756875 (hereinafter referred as “Tajima”).
Regarding claim 4, Tanizaki teaches an external circulation-type hollow fiber membrane module, comprising: a hollow fiber membrane bundle (3) formed of a plurality of aligned hollow fiber membranes; and a case (2) in which the hollow fiber membrane bundle is accommodated, wherein at least a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (6) while an open state of an open end of each of the plurality of aligned hollow fiber membranes is maintained (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15). 
Tanizaki does not teach that bending resistance of the plurality of aligned hollow fiber membranes is from 15 mN to 25 nm, and wherein the bending resistance is measured by a method according to JISL1096 using a sample including seven hollow fiber membrane bundles having a width of 25 to 26 mm and a length of 51 mm, in which the hollow fiber membranes are folded back in units of 32 hollow fiber membranes (32 fil).
Tajima teaches a module comprising a bundle of hollow fiber membrane wherein a plurality of hollow fiber membranes are bend in a U shape (abstract, fig. 3, fig. 4). Tajima 
Tanizaki and Tajima are analogous inventions in the art of hollow fiber membrane modules having fibers arranged in U-shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the hollow fiber membrane that are flexible in the module of Tanizaki to ensure that the fibers would not be broken by external force so that they can be handled readily and they can bend in various directions. Tajima does not disclose specific range of bending resistance. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Selection of desired bending resistance would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired bending properties such that the fibers would not break during the use of the module. Use of different method of measuring bending resistance does not change the fact that membranes having flexibility is desired (as disclosed by Tajima) to ensure that membranes would not break during operation. 
Regarding claim 12, modified Tanizaki teaches limitations of claim 4 as set forth above. Tanizaki further teaches that both the first end of the hollow fiber membrane bundle formed by aligning a plurality of hollow fiber membranes in one direction and a second end on an opposite 
Regarding claim 15, Tanizaki further teaches that the hollow-fiber membrane is characterized by being a composite membrane including a homogeneous layer with gas permeability and a porous support layer supporting the homogeneous layer [0011].
Regarding claim 16, Tanizaki further teaches that an outer diameter of each of the plurality of aligned hollow fiber membranes is 280 µm or less [0012]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 17, Tanizaki further teaches that the hollow-fiber membrane has fracture strength of 0.5 N/fil or more and has fracture elongation of 50% or more [0013].
Regarding claim 18, Tanizaki further teaches that the hollow-fiber membrane bundle has a filling rate of from 20 to 50% in a cross section of the casing [0014].
Claims 4, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158670 (hereinafter referred as “Tanizaki”), in view of WO 2015/186831 (hereinafter referred as “Takeda”, refer US 2017/0144896 as English language equivalent).
Regarding claim 4, Tanizaki teaches an external circulation-type hollow fiber membrane module, comprising: a hollow fiber membrane bundle (3) formed of a plurality of aligned 
Tanizaki does not teach that bending resistance of the plurality of aligned hollow fiber membranes is from 15 mN to 25 nm, and wherein the bending resistance is measured by a method according to JISL1096 using a sample including seven hollow fiber membrane bundles having a width of 25 to 26 mm and a length of 51 mm, in which the hollow fiber membranes are folded back in units of 32 hollow fiber membranes (32 fil).
Takeda teaches a filter cartridge comprising hollow fiber membrane bundle which is formed by bending the hollow fiber membranes to have a U shape [0045] and discloses that polyethylene based hollow fiber membrane having particularly high strength elongation can have high curvature with small bending radius r when it is bent in U shape, it is particularly efficient when high curvature is desired, for example. However, in this embodiment, as described above, the hollow fiber membrane 14a is bent in U shape from the center part of the case 12 toward an inner wall, and thus the curvature can be relatively small (bending radius r is relatively large). Accordingly, the polysulfone based hollow fiber membrane 14a having excellent water permeability or the like is preferable [0049]. 
It is evident from disclose of Takeda and one of ordinary skill in the art would select bending resistance of hollow fiber membranes based on its application in the module. Selecting 
Tanizaki and Takahashi are analogous inventions in the art of hollow fiber membrane modules. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hollow fiber membrane so Tanizaki with teachings of Takahashi to provide the hollow fiber membranes having a bending resistance of from 15 mN to 25 mN to achieve desired mechanical strength to prevent breakage of the membranes. Takahashi disclose that the bending resistance if measured by ASTM-D2176. However, use of different method of measuring bending resistance does not change the fact that having higher bending resistance is desired (as disclosed by Takahashi) to improve mechanical strength of the membrane. . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Selection of desired bending resistance would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired mechanical strength.
Regarding claim 12, modified Tanizaki teaches limitations of claim 4 as set forth above. Tanizaki further teaches that both the first end of the hollow fiber membrane bundle formed by aligning a plurality of hollow fiber membranes in one direction and a second end on an opposite 
Regarding claim 15, Tanizaki further teaches that the hollow-fiber membrane is characterized by being a composite membrane including a homogeneous layer with gas permeability and a porous support layer supporting the homogeneous layer [0011].
Regarding claim 16, Tanizaki further teaches that an outer diameter of each of the plurality of aligned hollow fiber membranes is 280 µm or less [0012]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 17, Tanizaki further teaches that the hollow-fiber membrane has fracture strength of 0.5 N/fil or more and has fracture elongation of 50% or more [0013].
Regarding claim 18, Tanizaki further teaches that the hollow-fiber membrane bundle has a filling rate of from 20 to 50% in a cross section of the casing [0014].
Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art (fig. 20), in view of US 4367139 (hereinafter referred as “Graham”), and US 2015/0314057 (hereinafter referred as “Labib”). 
Regarding claim 1, in [0005] and [0020] of the instant specification, applicant admitted that fig. 20 is a conventional external-circulation type hollow fiber membrane module and therefore is a prior art.
Fig. 20 discloses an external circulation-type hollow fiber membrane module, comprising: 
a hollow fiber membrane bundle (3310) in which a plurality of hollow fiber membranes is bundled in a tubular shape so that a cavity is formed inside (there are spaces between membranes enabling liquid flow); and 
a case (3114) in which the hollow fiber membrane bundle is accommodated, 
wherein a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (3316) while an end surface of each of the plurality of hollow fiber membranes is open, 
a cylindrical first port (3124) that communicates with the inside of a case body is provided at a portion of the case body of the case near3 a first open end such that the cylindrical first port protrudes outward from an outer peripheral surface of the case body (refer fig. 20).
Fig. 20 does not disclose that the module comprises a short-path prevention body that blocks a flow of a to-be-treated liquid in a gap between the hollow fiber membrane bundle and the case, wherein a distance from a position of a central axis of the cylindrical first port to a second end of the hollow fiber membrane bundle is set to dl1, in millimeters, and a distance from a position of the central axis of the cylindrical first port to the short-path prevention body is set to d12, in millimeters, and when the cylindrical first port is a liquid flow-in port, d12/d 11 
Graham teaches an external circulation type hollow fiber membrane module comprising: a hollow fiber membrane bundle (16) formed of a plurality of aligned hollow fiber membranes; a case (12) in which the hollow fiber membrane bundle is accommodated; and a short-path prevention body (20, 22) that blocks a flow of a to-be-treated liquid in a gap between the hollow fiber membrane bundle and the case, wherein at least a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (18) while an open state of an open end of each of the hollow fiber membranes is maintained, and the short-path prevention body is in contact with the bundle and provided on a downstream side of a liquid flow-in port that allows the to-be-treated liquid to flow in around the hollow fiber membranes in the case and protrudes from an inner surface of the case (refer figure, abstract, C8/L30-C9/L57). Graham discloses that the short-path prevention body provides rapid distribution of fluid within the bundle upon introduction of fluid (C9/L1-19).
It would have been obvious to one of ordinary skill in the art to modify the module of Fig. 20 with teachings of Graham to provide a short-path prevention body that blocks a flow of a to-be-treated liquid in a gap between the hollow fiber membrane bundle and the case, and wherein the short-path prevention body is in contact with the hollow fiber membrane bundle, and the short-path prevention body is provided on a downstream side of a liquid flow-in port that allows the to-be-treated liquid to flow in around the plurality of aligned hollow fiber 
Graham further discloses that the short-path prevention body (Flow diverter) is positioned proximate to the fluid ingress point (first port) since channeling frequently occurs in the region of the bundle at which the fluid is introduced and since the flow diverter can provide enhanced transverse fluid dispersion in the initial portion of the device (C5/L44-49). Graham further adds that the diverter is within about one-quarter of the length of the device to the fluid ingress means (C5/L45-55). Therefore, Graham establishes that it is important to position the short-path prevention body proximate to the first port and that it is within one-quarter of the length of the device.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." It would have been obvious to one of ordinary skill in the art through routine experimentation to optimize the distance between the first port and the short-path prevention body to achieve desired distribution of fluid proximate to the first port.

Regarding claim 3, Graham further discloses that “the number of flow diverters which extend around the periphery of the bundle can vary widely. In some permeators, one flow diverter which extends around the periphery of the bundle may be adequate to provide suitable efficiencies of separation” C5/L30-36. Therefore, it is evident and obvious that the number of flow diverters (short-path prevention body) are a matter of design choice to achieve suitable efficiencies of separation.
Regarding claim 5, Graham further discloses that the flow diverters can be in any suitable configuration, e.g. an annular ring (C5/L13-18, C7/L23-28, C9/L1-6).
Regarding claim 7, Graham further discloses that hollow fiber diameters may be selected over a wide range and that outside diameters are 50 to 800 microns (C10/L27-40).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over instant Fig. 20 (Applicant admitted prior art) in view of Graham and Labib as applied to claim 1 above, and further in view of US 4756875 (hereinafter referred as “Tajima”).
Regarding claim 2, the combination of instant fig. 20, Graham and Labib does not teach that a bending resistance of the plurality of aligned hollow fiber membranes is at least 15 mN, and wherein the bending resistance is measured by a method according to JISL1096 using a sample including seven hollow fiber membrane bundles having a width of 25 to 26 mm and a 
Tajima teaches a module comprising a bundle of hollow fiber membrane wherein a plurality of hollow fiber membranes are bend in a U shape (abstract, fig. 3, fig. 4). Tajima further discloses that the fibers utilized in the invention are pliable or flexible, so that there are such advantages that they would not be broken by external force so that they can be handled readily and they can bend in various directions (C4/L21-34).
Fig. 20 and Tajima are analogous inventions in the art of hollow fiber membrane modules having fibers arranged in U-shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the hollow fiber membrane that are flexible in the module of modified Fig. 20 to ensure that the fibers would not be broken by external force so that they can be handled readily and they can bend in various directions. Tajima does not disclose specific range of bending resistance. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Selection of desired bending resistance would have been an obvious matter of . 
Claims 6, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over instant Fig. 20 (Applicant admitted prior art) in view of Graham and Labib as applied to claim 1 above, and further in view of US 2016/0158670 (hereinafter referred as “Tanizaki”).
Regarding claim 6, the combination of instant fig. 20, Graham and Labib teaches limitations of claim 1 as set forth above. The combination does not disclose that each of the plurality of aligned hollow fiber membranes is a composite hollow fiber membrane that comprises a homogeneous layer having gas permeability and a porous support layer supporting the homogeneous layer.
Tanizaki teaches an external-perfusion hollow fiber membrane module comprising a hollow-fiber membrane bundle including a plurality of aligned hollow-fiber membranes; and a casing that houses the hollow-fiber membrane bundle, wherein the hollow-fiber membrane bundle has one end that is fixed to an inside of the casing by a potting portion in an open state (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15), that the hollow-fiber membrane is characterized by being a composite membrane including a homogeneous layer with gas permeability and a porous support layer supporting the homogeneous layer [0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use hollow fiber membranes in the module of modified Fig. 20 that is a composite hollow fiber membrane 
Regarding claim 10, the combination of instant fig. 20, Graham and Labib teaches limitations of claim 1 as set forth above. The combination does not disclose that each of the plurality of aligned hollow fiber membranes is bundled in a state of being folded in a U-shape at a center in the length direction and fixed in the case by the potting portion while open ends on both sides of each of the plurality of aligned hollow fiber membranes maintain an open state at the first end.
Tanizaki teaches an external-perfusion hollow fiber membrane module comprising a hollow-fiber membrane bundle including a plurality of aligned hollow-fiber membranes; and a casing that houses the hollow-fiber membrane bundle, wherein the hollow-fiber membrane bundle has one end that is fixed to an inside of the casing by a potting portion in an open state (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15), the hollow-fiber membrane is folded back in a U-shape in the hollow-fiber membrane bundle, and both ends thereof are buried in the potting portion [0026], and that since the hollow-fiber membrane exhibits the U-shape, and a standing state is easily held, the excessive diffusion of the hollow-fiber membrane bundle can be suppressed, whereby the liquid can easily spread throughout the hollow-fiber membrane bundle and the efficiency of the degassing or the gas-liquid mixing can be improved [0046].
It would have been obvious to one of ordinary skill in the art to modify the module of modified Fig. 20 to include hollow fiber membrane bundle having U-shape to improve distribution of liquid throughout the membranes improving efficiency of the module as disclosed by Tanizaki.
Regarding claim 11, it is evident from fig. 2, fig. 6, and fig. 11 of Tanizaki that positions of ends of the respective hollow fiber membranes folded back in U-shapes are aligned on substantially the same plane at a second end of the hollow fiber membrane bundle on an opposite side from the first end.
Regarding claim 14, the combination of instant fig. 20, Graham and Labib teaches limitations of claim 1 as set forth above. The combination does not disclose that the plurality of aligned hollow fiber membranes is bundled in a state of being connected to each other by a warp.
Tanizaki teaches an external-perfusion hollow fiber membrane module comprising a hollow-fiber membrane bundle including a plurality of aligned hollow-fiber membranes; and a casing that houses the hollow-fiber membrane bundle, wherein the hollow-fiber membrane bundle has one end that is fixed to an inside of the casing by a potting portion in an open state (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15). Tanizaki further teaches that the hollow-fiber membrane bundle has at least one place, which is provided with a warp fiber extending in a direction perpendicular to an extending direction to connect the plurality of the hollow-fiber membranes to each other [0028].
It would have been obvious to one of ordinary skill in the art to provide warp threads in the bundles of modified Fig. 20 to connect and hold the fibers and maintain standing state of the fibers and excessive diffusion of the fibers can be suitably suppressed as disclosed by Tanizaki (paragraph [0107]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over instant Fig. 20 (Applicant admitted prior art) in view of Graham and Labib as applied to claim 1 above, and further in view of WO2007123004 (hereinafter referred as “Takahashi”, refer attached English language machine translation for claim mapping).
Regarding claim 8, modified Fig. 20 teaches limitations of claim 1 as set forth above. Modified Fig. 20 does not teach that a breaking strength of each of the plurality of aligned hollow fiber membranes is at least 0.5 N/fil and a breaking elongation of each of the plurality of aligned hollow fiber membranes is at least 50%. 
Takahashi teaches a hollow fiber membrane having water treatment performance and durability [0001]. Takahashi discloses that the hollow-fiber membrane has fracture strength of 0.5 N/fil or more and has fracture elongation of 50% or more [0013]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module of modified fig. 20 with teachings of Tanizaki to provide hollow fiber membranes having bending resistance of the hollow fiber membranes is 15 mN or more, and a breaking elongation of the hollow fiber membrane is 50% or more to achieve desired mechanical strength dictated by the intended fluid separation for which it will be used and the operating conditions to which it will be subjected. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson,.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over instant Fig. 20 (Applicant admitted prior art) in view of Graham and Labib as applied to claim 1 above, and further in view of US 2013/0306544 (hereinafter referred as “Ueno”).
Regarding claim 9, modified Fig. 20 teaches limitations of claim 1 as set forth above. Modified Fig. 20 does not teach that a filling rate of the hollow fiber membrane bundle in the case in a cross section obtained by cutting the case in a direction perpendicular to the length direction of the hollow fiber membrane bundle is from 20 to 50%. 
Ueno teaches a filter device comprising a plurality of hollow fiber membrane bundle, wherein a filling rate of the hollow fiber membrane bundle is in a range of 13 to 40% [0079]. Ueno further discloses that the filling rate is a result effective variable impacting filtration performance (refer paragraph [0079]).  It would have been obvious to one of ordinary skill in the art to optimize filling rate of the hollow fiber membrane bundle of modified Fig. 20 to achieve desired filtration performance. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. With regards to claim 1, applicant argued that 
(1) Graham, Tanizaki and Takahashi do not describe or suggest 
(i) the case body of the case having length of 5 to 50 cm
Examiner’ response: the limitation is taught by US 2015/0314057 (hereinafter referred as “Labib”), and/or US 2004/0195165 (hereinafter referred as “Bernard”). See claim rejections above.
(ii) a distance from a position of a central axis of the first port to the second end of the
hollow fiber membrane bundle is set to dl 1 (mm), and a distance from a position of a central axis of the first port to the short-path prevention body is set to dl2 (mm), and when the first port is a liquid flow-in port, dl2/dl 1 is from 0.01 to 0.2
Examiner’s response: the limitation is obvious in view of US 5730712 (Falkvall), and also Graham. Refer claim rejections above.
(iii) a second end on an opposite side from the first end in the hollow fiber membrane
bundle is not fixed in the case, and each of the hollow fiber membranes at the second end of the hollow fiber membrane bundle corresponding to a free end
Examiner’s response: Claim 1 does not require that the second end is not fixed in the case.
(iv) the short-path prevention body is in contact with the bundle
Examiner’s response: this is not found to be persuasive, instant Fig. 20 and Graham discloses the short-path prevention body in contact with the membrane bundle
(2) Applicant’s arguments regarding free end does not apply to claim 1 since claim 1 does not contain the limitation that is being argued. The rejection of claims 4 and 13 have been modified to address the argument.
(3) Advantageous effects achieved by the invention according to amended claim 1 and claim 2-18. 
Examiner’s response: the arguments regarding the housing length and positioning of first port has been addressed by the rejection above. 
The arguments regarding claim 1 requiring second end not being fixed is moot because claim 1 does not contain such limitation.
Applicant’s arguments with respect to claim 4 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777